Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Inc. Completes First Closing Of Debenture Offering Toronto Stock Exchange Trading symbol - CRJ AMEX - CGR SASKATOON, May 23 /CNW/ - Claude Resources Inc. ("Claude" or the "Company") is pleased to announce that it has completed a first closing of the non-brokered debenture offering (the "Offering") previously announced on March 13, 2008. The Offering consisted of a total of 16,344 units ("Units"), at a price of Cdn $1,000 per Unit, for gross proceeds of Cdn $16,344,000. Each Unit consists of $1,000 principal amount of debentures (the "Debentures") and 100 warrants ("Warrants"). Claude plans to proceed with a subsequent closing to complete the non-brokered debenture offering of up to the previously announced Cdn $20,000,000. The Debentures feature a five year term that is subject to early redemption provisions. The Debentures pay interest at a rate of 12.0% per annum, with interest to be paid monthly and the principal to be paid upon maturity. Each purchaser of Debentures also received Warrants in the amount of 10% of the Debenture purchase (100 warrants per $1,000 of Debentures). Each Warrant entitles the holder to acquire one common share in the capital of Claude at the exercise price of Cdn$1.60 for a period of five years from the date of closing. Finders' fees of up to 5% of the gross proceeds of the Offering are payable in cash or shares upon the closing of the Offering. The Offering was conditional upon the Company making an application to the Toronto Stock Exchange and using commercially reasonable efforts to list the Debentures and the Warrants on the Toronto Stock Exchange following the expiration of the hold period for the Debentures and the Warrants, as applicable. The Company made such application and is continuing to use commercially reasonable efforts to effect such listing. Net proceeds from the Offering will be used for expenditures to expand the Company's Seabee operations, for exploration of the Company's Madsen project in Red Lake, Ontario and for general corporate purposes. The securities offered have not been registered under the United States Securities Act of 1933, as amended, and may not be offered or sold in the United States absent registration or an applicable exemption from the registration requirements. This press release shall not constitute an offer to sell or the solicitation of an offer to buy nor shall there be any sale of the securities in any state in which such offer, solicitation or sale would be unlawful. Claude Resources Inc. is a public company based in Saskatoon, Saskatchewan, whose shares trade on the Toronto Stock Exchange (TSX-CRJ) and the American Stock Exchange (AMEX-CGR). Claude is a gold exploration and mining company. The Company also owns producing oil and natural gas assets.
